Case 6:21-cv-00449-ADA Document 1-2 Filed 04/30/21 Page 1 of 8




                 Exhibit 2
           Case 6:21-cv-00449-ADA Document 1-2 Filed 04/30/21 Page 2 of 8

                                                                                              USOO8165867B1


(12) United States Patent                                                (10) Patent No.:                     US 8,165,867 B1
     Fish                                                                (45) Date of Patent:                           Apr. 24, 2012
(54) METHODS FORTRANSLATING A DEVICE                                  (56)                     References Cited
      COMMAND
                                                                                       U.S. PATENT DOCUMENTS
(76) Inventor: Robert D. Fish, Tustin, CA (US)                               5,818,733 A * 10/1998 Hyuga .......................... TO2,188
                                                                             6,080,972 A *      6/2000 May ........                 ... 219,494
                                                                             6,397.267 B1 *     5/2002 Chong, Jr. ......................... T10/1
(*) Notice:       Subject to any disclaimer, the term of this                6,633,235 B1 * 10/2003 Hsu s al. ....... . . 340,825.69
                  patent is extended or adjusted under 35                    6,654,378 B1 * 1 1/2003 Mahany et al. ............... 370/401
                  U.S.C. 154(b) by 649 days.                           2002/0069063 A1*         6/2002 Buchner et al. ............... 704/27O
                                                                      * cited by examiner
(21) Appl. No.:        10/466,202                                     Primary Examiner — Leonard Saint Cyr
                                                                      (74) Attorney, Agent, or Firm — Fish & Associates, PC
(22) PCT Filed:        Sep.15, 2000                                   (57)                      ABSTRACT
                                                                      An item of information is transmitted to a distal computer,
(86). PCT No.:         PCT/USOO/25613                                 translated to a different sense modality and/or, language and
      S371 (c)(1)                                                     in Substantially real time, and the translation is transmitted
       2). (4) Dat .   Sep. 6, 2006                                   back to the location from which the item was sent. The device
      (2), (4) Date:    ep. O,                                        sending the item is preferably a wireless device, and more
                                                                      preferably a cellular or other telephone. The device receiving
(87) PCT Pub. No.: WO02/23389                                         the translation is also preferably a wireless device, and more
      PCT Pub. Date: Mar. 21, 2002                                    preferably a cellular or other telephone, and may advanta
                         e af-l9                                      geously be the same device as the sending device. The item of
                                                                      information preferably comprises a sentence of human
(51) Int. Cl.                                                         speech having at least ten words, and the translation is a
     G06F 7/28                  (2006.01)                             written expression of the sentence. All of the steps of trans
(52) U.S. Cl. ............. 704/3; 704/251; 704/260; 704/271          mitting the item of information, executing the program code,
(58) Field of Classification Search .............. 7043,251           and transmitting the translated information preferably occurs
                                               704/260, 271           in less than 60 seconds of elapsed time.
      See application file for complete search history.                                 17 Claims, 1 Drawing Sheet


                                                                              200
              212

                                 (Voice Mode)
                (                  (      (        {       {                              230
                                  (TextMode)
                                                          film...--                                                    -
                                 222
                                                                                                                        220
                                  211                      -    ---                                       wereeeeee-weareass   -

                                                                                                                               221
     Case 6:21-cv-00449-ADA Document 1-2 Filed 04/30/21 Page 3 of 8


U.S. Patent                        Apr. 24, 2012        US 8,165,867 B1




                          COM           COM           11.




                             Figure 1



                                        200
       212




                             Figure 2
           Case 6:21-cv-00449-ADA Document 1-2 Filed 04/30/21 Page 4 of 8


                                                      US 8,165,867 B1
                               1.                                                                       2
     METHODS FORTRANSLATING ADEVICE                                     capabilities for different accents and languages, and perhaps
               COMMAND                                                  even language translation capabilities. Still further, it is
                                                                        impractical to install Voice recognition in all the myriad types
                  FIELD OF THE INVENTION                                of devices that may advantageously utilize Voice recognition.
                                                                        For example, voice recognition may be useful in VCR and CD
  The field of the invention is remote computing.                       players, kitchen and otherhousehold appliances such as toast
           BACKGROUND OF THE INVENTION
                                                                        ers and washing machines, automobiles and so forth.
                                                                          Thus, while it has been known to translate information in a
                                                                        first sense modality and language into a second sense modal
   As processing speeds continue to improve and data storage       10
                                                                        ity and language on a single local computer, it has not been
becomes ever less expensive, many Sophisticated applica                 appreciated to perform the translation in a “remote comput
tions that were previously only available on mainframe or               ing manner, thereby concentrating the computing power in a
desktop computers have been ported to laptop computers and              cost effective manner. Consequently, there is a need to pro
other portable electronic equipment. Many applications have             vide Voice recognition capabilities, and especially speech
even been ported to hand held electronic devices as well,          15
                                                                        recognition capabilities, to myriad electronic devices without
including hand held computers, digital telephones, personal             actually installing all of the required hardware and software in
digital assistants (PDAs), and so forth. For example, personal          all Such devices.
databases with limited search capabilities are now included in
cellular phones, and word processing can now be performed                           SUMMARY OF THE INVENTION
in PDAs.
   There are, however, several applications that are presently            The present invention provides systems and methods in
difficult or impossible to realize on hand-held electronic              which an item of information is transmitted to a distal com
devices, and are only poorly realized even on larger systems            puter, translated to a different sense modality and/or lan
Such as desktop computers. Due to the large Volumes of data             guage, and in Substantially real time, and the translation is
involved, and the need to process at very high speeds, a           25   transmitted back to the location from which the item was sent.
particularly difficult application is voice recognition. Some              The device sending the item is preferably a wireless device,
attempts have been made in that direction, but all of them              and more preferably a cellular or other telephone. The device
Suffer from one or more disadvantages.                                  receiving the translation is also preferably a wireless device,
   At the low end, limited word or phrase recognition capa              and more preferably a cellular or other telephone, and may
bilities are sometimes provided in cell phones. Such systems       30   advantageously be the same device as the sending device. The
can usually recognize only a few words (e.g., the numerals              item of information preferably comprises a sentence of
0-9, and specialized key words such as a person’s name, or the          human speech having at least ten words, and the translation is
commands “dial or “open file patentapp.doc'). Such sys                  a written expression of the sentence. All of the steps of trans
tems are particularly advantageous where only rudimentary               mitting the item of information, executing the program code,
recognition capabilities are needed, or where only very lim        35   and transmitting the translated information preferably occurs
ited data storage capability or computing power is available.           in less than 60 seconds of elapsed time, and more preferably
However, an obvious shortcoming of the word or phrase                   less than 30 seconds.
recognition systems is that the usability is limited to a small,          Various objects, features, aspects and advantages of the
preprogrammed Vocabulary, and at most a few custom words.               present invention will become more apparent from the fol
Moreover, word or phrase recognition systems often fail to         40   lowing detailed description of preferred embodiments of the
recognize personal speech pattern or accents.                           invention, along with the accompanying drawing.
   At the higher end, speech recognition programs are cur
rently available for operation on laptop computers. As used                   BRIEF DESCRIPTION OF THE DRAWINGS
herein both “speech recognition' and “word or phrase recog
nition” are considered to be categories of Voice recognition.      45      FIG. 1 is an exemplary schematic of a method of changing
“Speech recognition’, however, is limited to systems having             the sense modality of an information according to the inven
a vocabulary of at least 200 words, and where individual                tive subject matter.
words are interpreted in the context of surrounding words. For             FIG. 2 is an exemplary embodiment of a method of chang
example, speech recognition would correctly interpret                   ing the sense modality of an information according to the
phrases such as “I have been to the beach' whereas a word or       50   inventive subject matter.
phrase recognition system may substitute “bean” for “been”.
   As with other computer Software application, most of the                             DETAILED DESCRIPTION
development effort is being directed towards porting the more
Sophisticated speech recognition to Smaller and Smaller                    As used herein, the term “sense modality” refers to the
devices. It may well be that within a decade the goal of true      55   manner in which information is perceived by a human being.
speech recognition will be available on even hand-held elec             There are five sense modalities comprising sight, Sound, taste,
tronic devices.                                                         smell, and touch. Obviously, different aspects of information
   What is not presently appreciated, however, is that porting          may be expressed in multiple sense modalities at the same
of sophisticated software to portable electronic devices may            time. A conversation between two people, for example, may
not be desirable. Cell phones, for example, need only rela         60   be perceived as both sound (spoken language) and sight (hand
tively rudimentary electronics to Support the required com              gestures). Similarly, music can be perceived as both Sound
munications, and placing Sophisticated storage and process              (auditorily perceived vibration) and touch (tactually per
ing in cell phones may be a waste of money. Moreover, no                ceived vibration).
matter how sophisticated the software and hardware becomes                Information in each of the five sense modalities can be
in hand held and other portable devices, there will always be      65   expressed in numerous languages, with the term “language'
a perceived need for additional capabilities. Larger or spe             being interpreted very broadly. Information expressed in the
cialized vocabularies may be desired, as well as recognition            sight modality, for example, can be expressed in various text
            Case 6:21-cv-00449-ADA Document 1-2 Filed 04/30/21 Page 5 of 8


                                                      US 8,165,867 B1
                               3                                                                     4
languages as well as various graphics languages. Exemplary              changed between digital and analog, the information is still
text languages include the various character sets of human              considered to maintain the same language and style.
languages (Roman, Cyrillic, Chinese, etc), as well as com                 There are many circumstances in which it is known to
puter languages (ASCII, HTTP, XML, Basic, Cobol, Pascal,                translate information between sense modalities, and between
C++, etc). Graphics "languages include moving images, still             languages of the same or different sense modalities. For
images, painting, and so forth.                                         example, the jazz can be translated between written notes
   Even within a given language there are different styles,             (sight modality, and possibly Western music transcription as
which are also referred to herein from time to time as styles.          the language) and notes played on an instrument (Sound
Character fonts (Arial, Courier, Gothic, Lucida, Times New              modality, with jazz, as the language). Similarly, spoken
Roman, various forms of handwriting, etc) comprise one type        10   English (Sound modality, English language) can be translated
of style, and various sizings and spacings of characters com            between spoken German (Sound modality, German lan
prise other styles. With respect to graphics there are styles           guage). Humans are quite adept at performing Such transla
here as well. Moving images, for example, can be styled as              tions internally, and as discussed above, computers are begin
VCR or Beta video, or DVD. Similarly, still images can be               ning to achieve a useful translation capability as well.
styled as hard copy photographs, TIF, GIF, and other com           15      In all known instances of which the present inventor has
puter files.                                                            knowledge, however, the information is never wirelessly
   The sense modality of sound is also deemed herein to                 transmitted to a distant computer for translation, translated at
include several languages, including the various spoken and             the distant computer (at least 20 kilometers away), wirelessly
written human languages, various languages of music (in                 returned to the location from which it was sent (“locally”.
cluding, for example, classical music, rock music, punk                 “local’, and “location all being defined as within a radius of
music, and jazz), animal Sounds, industrial Sounds, transpor            100 meters), and then expressed locally to the source, all in
tation sounds, and electronic sounds such as beeps. Still other         substantially real time (less than three minutes from initial
languages are contemplated as well, each of which may have              transmission of the information to expression of the trans
several different styles. With the language of classical music,         lated information). Examples follow:
for example, some of the possible styles include baroque,          25      In laboratories that develop voice recognition software, it is
modem, and so forth.                                                          presumably known to utilize a central computer for
   Technically, the sense modality of taste only includes four                development work, and to access that computer using
possible sensations, Sweet, Sour, salty and bitter. In our lexi               workstations wired into the central computer. That situ
con these would comprise the different languages of taste,                   ation does not, however, involve wireless transmission,
with variations within each sensation comprising the different     30       and the translating computer is not distal.
styles.                                                                   A user loads voice recognition Software on a desktop or
   In our lexicon, the sense modality of smell includes the                 laptop computer, telephones the computer to record a
“languages of florals, musks, foods, inorganics, etc.                       message, and then accesses that information from a dis
   In our lexicon, the sense modality of touch includes the                 tant computer. In that situation the operation does not
“languages of vibration, pressure, temperature, movement,          35       occur in substantially real time. The user most likely
texture, etc.                                                               records several minutes of speech using his telephone,
   As can now be appreciated, the terms "sense modality.                    and then downloads a text file translated from the speech
“language', and 'style” are each used hereinina very specific               using a laptop or other computer.
manner. Sense modalities are distinguished one from another               One person transmits an e-mail to a recipient, and the
by the sense organ(s)primarily used to detect the information,     40       recipient causes a computer to “read the e-mail to him
while languages are different means of expression within a                  over the telephone. In that situation the total duration
given sense modality. With a given sense modality and lan                   between transmitting of the e-mail and hearing it spoken
guage, styles refer to variations in expressing information that            is most likely not less than 60 seconds, and the message
can be achieved without changing the language.                              is most likely not heard locally to the place from which
   All of these are distinguishable from the “medium', which       45       the e-mail was originally sent.
is employed herein to mean the physical device upon which                 A user employs a distal central computer for computational
an item of information resides. A photographic image, for                   purposes. The user enters the equation X-156x2, asks
example, may reside on a piece of photographic paper, in                    the computer for the answer, and the computer immedi
which case the medium is the paper. The same image may also                 ately transmits back the answer. That situation falls out
reside on computer disk, in which the medium is the disk. The      50       side the present invention because the distal computer
image can also be transmitted via modem, in which case the                  evaluated the expression rather than translate what was
medium may be a copper wire.                                                sent to it. If the computer had returned the spoken words
   This is an important distinction because a change in                     “x equals one hundred fifty six times two, then the
medium does not necessarily mean a change in sense modal                    computer would have returned a translation.
ity or style. For example, when a person talks on a portable       55     A user has a cellphone that is connected to a music web site
telephone, the relevant item of information may be a spoken                 on the Internet. The user speaks the words “Beethoven's
sentence. The sense modality would be sound, and the lan                    Fifth Symphony”, and the web site transmits a portion of
guage may be that of English. The style may be very fast,                   the symphony over the phone. This situation also falls
slurred speech. The telephone translates the Sounds into an                 outside the present invention because the distal com
analog or digital language for transmission through the            60       puter evaluated the words rather than translated them. If
medium of air, with the particular style depending upon the                 the computer had returned the text “Beethoven's Fifth
specific protocols of the service provider. Throughout the                  Symphony”, then the computer would have returned a
entire process, however, the sense modality is still considered              translation.
to be sound because that is how a human being would per                   A user employs his cellphone to secure a dictionary defi
ceive the information once it was converted back into an           65       nition. He speaks a particular word, the cellphone trans
analog formata frequency that the human being could under                   mits the spoken word to a distal computer, and the distal
stand. Similarly, even though the information may be inter                  computer returns the definition. This situation also falls
           Case 6:21-cv-00449-ADA Document 1-2 Filed 04/30/21 Page 6 of 8


                                                     US 8,165,867 B1
                                5                                                                     6
    outside the scope of the present invention because the                A similar system could be used for blind people, where the
    distal computer evaluated the word rather than translat                 cell phone transmits an image rather than Sounds, and
    ing it.                                                                 receives speech back from the distal computer instead of
  Voice recognition Software is used to operate a cellphone.                text. Sample sounds received from the distal computer
    There are two known possibilities here, neither of which                and played locally may comprise simple, but very useful
    fall within the inventive concepts herein. The first pos                phrases such as “red light”, “curb 20 feet away”, “super
    sibility is that the cell phone has some sort of primitive              market', and so forth. These would simple be voice
    Voice recognition. The user says “call home', and the                   translations of images that the blind person cannot see. A
    telephone transmits that speech to a distal computer. The               single, very Sophisticated nationwide system could be
    distal computer evaluates the number for “home', and           10       put in place and made available for millions of deaf or
    places the call. This situation again falls outside of the              blind individuals, requiring even each user to have only
                                                                            relatively inexpensive equipment.
    present invention because (1) the distal computer evalu               A cell phone can be used to store information in a com
    ated the word “home' rather than translating it, and (2)                puter. Rather than purchase an inexpensive Voice recog
    the distal computer placed the call (or caused it to be        15       nition software package, a user hooks his cell phone to
    placed) rather than sending the telephone number back                   his desktop, laptop, or hand-held computer. He speaks
    to the cell phone.                                                      into the cellphone, the cellphone transmits the speech to
  A user types text into a terminal for transmission to a                   a distal computer that translates the speech into text, and
    translation website. The website computer translates the                transmits the text back to the cell phone. The computer
    text into another language, and returns the translation to              downloads the text from the cell phone.
     the user.                                                            A cell phone could be used to operate a computer, or even
   These limitations are not merely design choices. Among                   the cell phone itself. Here, the user speaks a command
other things, the present invention opens up an entire realm of             into the cellphone, the cellphone transmits the speech to
possibilities not previously contemplated. Examples include:                a distal computer, the distal computer translates the
   A cell phone can be used as a dictation machine. Here, a        25       speech into device commands, and transmits the text
     user talks into his cellphone, the cellphone transmits the             back to the cell phone. If appropriate, the computer
     information back to a central mainframe that translates                downloads the commands from the cell phone, and
    the speech into text, and then transmits the text back to               executes the commands. In a simple example, the user
    the user's cell phone, PDA or other device for storage.                 could speak the number “714-555-1212 into the cell
    When the user wants to hear past speech, the device that       30       phone, the cell phone could transmit that speech to the
    stored the text either reads back the text using local                  distal computer, which would translate the speech into
    software, or transmits the text (directly or indirectly)                the equivalent touch tone pulses, and transmit those
    back to the central computer, which then translates the                 pulses back to the cell phone. Once received, the cell
    text into speech, and then transmits the speech for play                phone would use those pulses to dial the number.
    ing.                                                           35     A cellphone can be used to look up terms. A user speaks the
  A cell phone has an output port that connects to various                  word “appendix' into his cellphone, the phone transmits
    household utilities and other devices. He plugs connec                  the spoken word to a distal computer, the distal computer
    tor into the output port of the cell phone, and a corre                 translates the word into a picture of an appendix, and
    sponding port in one of the devices. He then talks to the               then transmits the picture back to the cell phone for
    device through the cell phone, using a message such as         40       display. If the cell phone were coupled to a device that
    “turn on at 7pm and off at 9 pm. The voice is transmit                  dispensed Smells or tastes, a similar procedure could be
    ted to a distal computer, the computer translates the                    used to translate terms such as "roast chicken' and “bit
    message into whatever command language the device                        ter' into the sense modalities of taste and smell. The
    uses, transmits the command language formatted mes                       same could also be true of Sounds, where the users
    sage back to the cellphone, which then transmits it off to     45         speaks the words “plano middle C and the distal com
    the device. Alternatively or additionally, the device may                 puter returns a plano tone at middle C.
    “talk” to the user by going through the cell phone.                    It should be recognized that while each of these examples
  A cellphone can be used as a translator. A user speaks into           recites a cell phone, other communication devices could be
    a cellphone in his native language, the cellphone trans             used as well. The main requirements are that the communi
    mits the speech to a distal computer, the distal computer      50   cation device be capable of receiving an item of information
    translates the speech into a second language, returns the           in at least one sense modality and language, and transmitting
    translated speech back to the cell phone, which then                that information wirelessly to a distant computer.
    repeats the speech in the second language. A preferred                 It should also be recognized that the distance between the
    embodiment may even use two cell phones. There, the                 device that initially transmits the information and the distal
    speaker speaks into his own cell phone, the speech is          55   computer need not be limited to more than 20 kilometers. In
    transmitted to the distal computer, translated, and                 other contemplated embodiments the distances could be lim
    returned to a local cellphone being held by a person that           ited to those greater than 1, 5, 10, 15, 25, 50, 100 km. Also
    speaks another language.                                            with respect to distance, the device that receives the translated
  A cellphone can be used as an aid for deaf persons. In this           information may be disposed at other distances from the
    Scenario a deaf person receives speech in his cellphone,       60   device that transmits the information to the distal computer.
    the speech is sent to a distal computer for translation into        Instead of the two devices being disposed within a radius of
    text, and the text is returned to the cellphone or another          100 meters, the devices may less than 5, 10, 25, 50, 75,250,
    device for local display. Such devices could be of great            500, 1000 meters apart. In a particularly preferred embodi
    benefit for a deaf person watching television or a movie,           ment, the sending and receiving devices are the same device.
    attending a play, or simply speaking with other people.        65      It should be still further recognized that the total duration
    The system could also be used to help teach a deaf                  between transmitting of the information to the distal com
    person to improve his vocalization.                                 puter and receiving back the translation could be limited to
           Case 6:21-cv-00449-ADA Document 1-2 Filed 04/30/21 Page 7 of 8


                                                      US 8,165,867 B1
                            7                                                                         8
times other than less than 3 minutes. Other contemplated                tion), all of which are contemplated for use herein. Cellular
times include less than 5, 10,30, and 45 seconds, and less than         telephones need not be restricted to a particular communica
1, 2, 4, 5, and 10 minutes. It may also warrant clarifying that         tion standard, and exemplary Suitable standards include the
these times refer to a first in-first out basis for an item of          TDMA, CDMA, GSM and PDC standards.
information. In preferred embodiments the device that sends        5        Where the communication device comprises a PC or PDA,
the information to the distal computer begins transmitting              it is especially preferred that the data transmission to and from
within a few seconds after it begins to receive the information,        the device comprises broadband transmission via wireless
and the distal computer begins translating the translation              interface. However, in alternative aspects of the inventive
within a few seconds after the beginning of the translation             Subject matter, data transmission may also include internal
becomes available. If all goes well, the translation of the        10   and external modems, or local networks that may or may not
beginning of a sentence, and certainly of a paragraph, is being         be in data communication with another network. However,
received before the sentence or paragraph has been com                  many communication devices other than a cellular phone, a
pletely transmitted to the distal computer. This is not to say          PC and a PDA are also contemplated, and particularly con
that the receiving device necessarily utilizes the translation          templated alternative devices include landline telephones,
(by displaying, performing, re-transmitting, etc), immedi          15   laptop and palmtop computers, and two-way radios.
ately upon receipt. Where a single cell phone is used as a                 The wireless requirement means that what is being trans
foreign language translator, for example, the cell phone may            mitted utilizes a wireless means of transmission during at
wait until the user stops speaking for a second or two before           least part of its journey. Wireless includes segments of the
expressing the translation.                                             journey carried by radio wave, microwave, Sonic transmis
   FIG. 1 depicts an exemplary method 100 of changing the               sion and so forth, but does not include segments carried by
sense modality of an item of information according to the               copper wires or fiber optics. Nevertheless, it is highly pre
inventive subject matter, in which a communication device               ferred that the device transmitting the information to the distal
110 in a first location 101 transmits an information in a first         computer has a direct wireless transmission. In other words,
sense modality and language 112 to a computer 120 located in            the signal leaves the device by a wireless transmission, even
a distal location 102. The computer executes a program (not        25   though the signal may later take paths involving copper wires
shown) that translates the information into a second sense              or optical carriers. It is also preferable that the device trans
modality and language different from the first sense modality           mitting the information to the distal computer receives the
and language 122. The translated information, now in the                translation directly from wireless signals. There, the distal
second sense modality and language 122, is then transmitted             computer may send out the translation across a copper wire or
back to the first location 101 to a communication device 111.      30   optical carrier, but the signal being received by the device is
   It is important to note that the translation does not neces          wireless.
sarily mean that both the sense modality and language are                  Since all permutations of translation are contemplated,
changed. Translating the information into a second sense                there are literally millions of possible permutations contem
modality and language different from the first sense modality           plated. This can be demonstrated by considering a very nar
and language means that either the sense modality is changed,      35   row subset of only two of the five sense modalities and a
or the language is changed, or both.                                    “command modality” (Sight, Sound, and Command), the 20
   The item of information is preferably speech, and more               most common spoken languages, and the 20 most common
preferably a sentence of at least 5, 10, or 15 words. Other             device languages (for PCs, cell phones, PDAs, VCRs and so
contemplated items of information include single words and              on). Using that small subset it is calculated that there are 1560
short phrases, as well as what would comprise an entire            40   translation permutations (40 languages being translated into
paragraph is written. Still other contemplated items of infor           any of 39 other languages), and this calculation ignores most
mation include Sounds. It is contemplated, for example, to              of the spoken and written languages of the earth, as well as
receive a musical performance into a cellphone, have the cell           most of the command languages, the various languages of
phone transmit the performed music to a distal computer, the            music and art, and so forth.
distal computer translate the performed music into sheet           45      While it is generally contemplated that information is
music, and then send the sheet music back to the cell phone             translated from one sense modality and language into a sec
for display or storage.                                                 ond sense modality and language different from the first, it is
   In FIG. 2, a system 200 according to the present invention           also contemplated that the translation may also be into two or
includes a communication device a first communication                   more sense modalities and languages. Thus, a person may
device 210 in a first location 211 that transmits information in   50   speak to a crowd of people having different nationalities, the
a first sense modality 212 to a computer 220 in a distal                speech may be sent via cellphone to a distal computer, and the
location 221. The computer 220 receives the information in              distal computer may translates the speech into two or more
the first sense modality and executes a program that translates         languages, which are then transmitted back to numerous cell
the first sense modality in the second sense modality (not              phones in the vicinity of the speaker. In some cases, as men
shown). Transmitter 230 transmits the information in the           55   tioned above, the language may be returned as spoken words,
second sense modality 222 back to the first communication               and in other instances as written words or characters.
device 210, or alternatively to a second communication                     It should also be appreciates that the term “distal com
device 230 at the first location 211.                                   puter includes both single computers and networks. It is very
  The first communication device can be any suitable device,            likely, for example, that the methods and systems embodied
including a cellular phone, a PC, or a PDA. Where the first        60   herein will involve a load balanced server farm. A telephone
communication device is a cellular phone, it is particularly            company or subsidiary may well operate the server farm.
contemplated that such phones may have transient or perma                  Thus, specific embodiments and applications of distal
nent data storage capabilities of at least 150 k bytes, more            translations methods and systems have been disclosed. It
preferably at least 1 MByte, and more preferably at least 4             should also be apparent to those skilled in the art that many
MByte. There are various transient and permanent data stor         65   more modifications besides those already described are pos
age elements for electronic devices known in the art (e.g., for         sible without departing from the inventive concepts herein.
telephone numbers, addresses, and other related informa                 The inventive subject matter, therefore, is not to be restricted
           Case 6:21-cv-00449-ADA Document 1-2 Filed 04/30/21 Page 8 of 8


                                                     US 8,165,867 B1
                                                                                                    10
except in the spirit of the appended claims. Moreover, in                4. The method of claim 1, wherein the first electronic
interpreting both the specification and the claims, all terms          device is wirelessly connected to the distal computer system.
should be interpreted in the broadest possible manner consis             5. The method of claim 1, wherein both of the first and
tent with the context. In particular, the terms “comprises” and        second electronic devices are wirelessly coupled to the distal
“comprising should be interpreted as referring to elements,            computer system.
components, or steps in a non-exclusive manner, indicating               6. The method of claim 1, wherein the obtained informa
that the referenced elements, components, or steps may be              tion is not a spoken or written human language.
present, or utilized, or combined with other elements, com               7. The method of claim 1, wherein the obtained informa
ponents, or steps that are not expressly referenced.                   tion does not comprise a spoken or written human language.
  The invention claimed is:                                       10     8. The method of claim 1, wherein the obtained informa
  1. A method of using a first electronic device to operate a          tion comprises a visual image.
second electronic device in real time, while the second device           9. The method of claim 1, wherein the obtained informa
is not physically connected to the first device, and is only           tion comprises a color.
intermittently local to the first device, comprising:                    10. The method of claim 1, wherein the obtained informa
   using a first device to (a) obtain visual or auditory infor    15   tion comprises a verbally spoken command in a human lan
     mation from external to the first device where the infor          gllage.
     mation comprises a human-understandable device com                  11. The method of claim 1, wherein the step of manipulat
     mand directed toward an operation of the second device,           ing comprises converting the obtained information from ana
     (b) manipulate the obtained information, and (c) trans            log to digital.
     mit the manipulated information to a distal computer                12. The method of claim 1, wherein the command cannot
     system;                                                           be directly understood and executed by the first device.
  the distal computer system operating as a remote human                 13. The method of claim 1, wherein the command cannot
    to-device command translation service provider using at            be directly understood and executed by a human.
    least a portion of the manipulated information to trans              14. The method of claim 1, wherein the command instructs
     late the human-understandable device command into a          25   the second device to display or print a human readable mes
     formatted device command executable by the second                 Sage.
     device;                                                             15. The method of claim 1, wherein the command instructs
  transmitting the formatted device command to the second              the second device to display or print a color.
     device; and                                                         16. The method of claim 1, wherein the command is not
  the second device executing the formatted device com            30   human readable text.
    mand having received the formatted device command                    17. The method of claim 1, wherein the first electronic
    from the distal computer system, while the second                  device includes a telephone function, the obtained informa
     device is local to the first device.                              tion includes a visual image, and the command instructs the
  2. The method of claim 1, wherein the first electronic               second device to display or print a human readable message.
device comprises a telephone.                                     35
  3. The method of claim 2, wherein the second electronic
device is not a telephone.
